—In a proceeding pursuant to CPLR article 78 to review respondents’ determination, dated March 4, 1975 and made after a hearing, denying petitioner’s application for a variance, petitioner appeals from a judgment of the Supreme Court, Queens County, entered March 1, 1976, which, inter alia, dismissed the petition. Judgment affirmed, with costs. Petitioner knew at the time the subject parcel was purchased that it was substandard. Whatever reliance petitioner placed upon the alleged practice of the department of buildings in issuing permits at that time does not overcome the rational basis for respondents’ determination that the variance could not issue because petitioner’s difficulties were self-created. In any event, the determination was neither arbitrary nor capricious. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.